In the Missouri Court of Appeals
                            Eastern District
                                        DIVISION THREE

RONALD WUEBBELING,                            ) No. ED106663
                                              )
       Petitioner/Respondent,                 ) Appeal from the Circuit Court
                                              ) of St. Louis County
vs.                                           )
                                              )
JILL WUEBBELING,                              ) Honorable John R. Essner
n/k/a JILL CLARK                              )
                                              )
       Respondent/Appellant.                  ) Filed: May 7, 2019


                                            Introduction

       Jill Clark, formerly Jill Wuebbeling (Mother), appeals from the judgment of the trial

court finding her in contempt of court, abating child support she was awarded for two minor

children from Ronald Wuebbeling (Father), and awarding Father attorney’s fees. We affirm in

part, reverse in part, and remand the case with instructions.

                                      Facts and Background

       Mother and Father divorced in 2006. There were two children of their marriage:

Daughter, age 18 at the time of this appeal, and Son, age 15. At the time of divorce Mother was

awarded sole legal and physical custody of the children, with Father granted visitation. Father

was ordered to pay Mother child support.

       Since that time, a great deal of litigation has taken place between Father and Mother,

largely around custody and visitation. In 2006, the trial court granted Father’s post-trial motion
awarding him joint legal and physical custody of the children. Several months later, Mother

filed for a temporary restraining order against Father, which was granted. In 2007, Mother filed

another motion to modify as well as another order of protection. Thereafter, the trial court

ordered Father to have an interlock system installed on his vehicle.

       In 2008, more litigation ensued. Mother filed for another temporary restraining order,

and Father filed a motion to enforce judgment and for sanctions. After the hearing, the trial court

found Father had placed the children in danger by driving while intoxicated during his custody

period. The trial court ordered custody exchanges to take place at the Family Court Exchange

Center. Father was ordered to submit to a breathalyzer test before and after custody exchanges.

       In 2010, the trial court awarded joint legal custody between the parents, with sole

physical custody for Mother and visitation for Father. Father was again ordered to submit to

breathalyzer tests before exchanges. In 2014, Mother filed for a temporary restraining order.

This order was denied. The trial court noted the continuing family dysfunction and ordered the

parties to begin counseling.

       Later in 2014, Father filed a motion for contempt and a motion for abatement of child

support. In July 2015, Father’s motions for contempt and child support abatement were granted.

The trial court found Mother had withheld visitation from Father and awarded him compensatory

visitation time; Mother had repeatedly failed in her obligation to foster a relationship between

Father and the children; and Mother had spoken to the children about Father’s alcohol problem,

despite no “credible proof” Father had had a problem with alcohol for the past “several years.”

Mother appealed from this judgment, which was largely affirmed, but reversed on the trial

court’s order for Mother to pay counseling fees. Wuebbeling v. Clark, 502 S.W.3d 676 (Mo.

App. E.D. 2016).



                                                 2
       Accompanying the trial court’s July 2015 judgment was an order for Mother and Father

to engage in further co-parenting counseling (counseling order). According to the trial court, the

purpose of the counseling was to “educate Mother of the importance of providing the children

with a continuing and meaningful relationship with both of their parents and to assist in

reestablishing a relationship between the children and father.” The counseling order stated the

counselor was to “exercise [his] independent objective judgment in conducting the counseling

program.” Also included in the counseling order were the following two provisions:

       3. Mother and Father are ordered to cooperate with the counselor and facilitate the
       children’s participation in all aspects of the counseling program, including but not
       limited to scheduling and keeping appointments for themselves as requested by
       the counselor, providing information and records, completing any questionnaires
       and assessment instruments, and submitting to psychological testing and any other
       reasonable methods that he may employ in this therapy.

       4. Mother and Father will cooperate with the counselor if necessary to briefly
       deviate from any existing custody and visitation schedule to permit the minor
       children to spend periods of time in the care of each parent as deemed necessary
       by him. This is not to be a change in visitation or custody but is for therapy
       purposes only.

       In November 2016, Father filed a Motion for Contempt and a Motion for Abatement of

Child Support. The allegations in these motions were similar: Father alleged Mother had not

complied with the counseling order to begin and participate in counseling, and that Father had

not had visitation with the children pursuant to the existing visitation schedule laid out elsewhere

in the Parenting Plan. The Motion for Contempt prayed the court order Mother to show cause

for her refusal to comply with the 2015 counseling order, as well as her failure to comply with

the visitation schedule pursuant to the Parenting Plan. The Motion for Abatement prayed the

court enter an order pursuant to Section 452.340.7 abating Father’s child support obligations

retroactively to entry of the counseling order, the time Father alleges Mother began violating the

visitation schedule. The motion also prayed the court should abate Father’s child support

                                                 3
prospectively until such time as Mother complies with the court-ordered visitation schedule.

Father also requested an award of attorney’s fees.

       A hearing was held on Father’s motion in January 2018. The first witness to testify was

Rick Orlando (Orlando), the counselor who provided services to the family pursuant to the 2015

counseling order. Orlando testified he had received the counseling order issued by the court, and

it was his understanding his role was to assist in reuniting Father with the children. Orlando

stated he met with Mother initially in October 2015. Mother informed him of the court’s finding

she had created a toxic environment for the children and caused their alienation from Father. At

this appointment, Orlando provided Mother with information about the importance of the

children having a relationship with both parents.

       After this initial appointment, Mother returned with the children for their counseling

appointment with Orlando. Orlando testified that during this session the children told him they

did not want to see their father. They told Orlando Father drank alcohol frequently and had

driven under the influence of alcohol while they were in the car. The children also told Orlando

that Father frequently had issues with anger and had been physically violent toward them.

Daughter related to Orlando an instance when Father slapped her, pushed her to the ground, and

forced her to stand in a corner for several hours. Both children told Orlando they were afraid to

spend time with Father.

       Orlando next met with Father. Orlando testified when he related the children’s concerns

to Father, he felt Father minimized them. Orlando recalled Father confirming he drank alcohol,

but telling Orlando he did not have a problem with alcohol as the children claimed.

Nevertheless, Orlando recommended Father seek anger management or alcohol addiction

classes, or both, in order to begin repairing his relationship with the children. Orlando admitted



                                                 4
he did not confirm whether the children’s accusations were true or not. Rather, Orlando felt it

was significant that, regardless of what had actually occurred, the children genuinely believed

their father had problems with alcohol and anger. In Orlando’s view, Father taking steps to

address these issues would, if nothing else, demonstrate to the children he sincerely wanted to

repair their relationship.

        After the session, Orlando contacted Mother and told her he was recommending the

children have no further visitation with Father until he sought help for alcohol and anger issues.

Orlando also proposed to Mother a counseling session among the children, Father, and her.

Sometime later, Mother and Orlando spoke again, and she informed Orlando the children refused

to meet with Father in counseling at that time. Orlando did not thereafter contact either party to

request further counseling appointments be scheduled. When asked why he did not direct the

parties to set further appointments, he stated it was not his practice to do so. Orlando stated he

considered it to be incumbent on patients to set their own appointments, and never directs his

patients to make appointments. Orlando also testified that, to his knowledge, Father never

sought treatment for anger or alcohol issues.

        The children’s guardian ad litem (GAL) testified at the hearing. The GAL stated he had

arranged to have Orlando counsel the family. The GAL testified that, in his opinion, Father did

have issues with alcohol, although the GAL had never recommended to the court Father receive

treatment.

        Mother and Father also testified at the hearing. Father testified contrary to Orlando,

stating Orlando had never made any recommendations he seek treatment for his anger or alcohol

issues. Father testified he had received no visitation with the children since August 2015, despite

numerous emails and messages he sent Mother to try to arrange it.



                                                 5
       Mother testified she had never received such messages from Father. Mother also testified

she believed she had complied with the counseling order and had done everything Orlando had

asked her to do. When asked why she did not make any further appointments after the children

refused to see their Father with Orlando, she stated she believed the counselor had

communicated that there should be no further counseling until Father took affirmative steps to

address his anger and alcohol issues. She also testified she was unable to exchange the children

with Father, because at some point in the past their exchanges had become so disruptive the

Family Exchange Center had banned them from the premises, and so she did not have the ability

to exchange the children with Father.

       After taking the matter under submission, the court entered judgment granting both

Father’s Motion for Contempt and Motion for Abatement of Child Support. This judgment was

accompanied by findings of fact and conclusions of law. The court found Mother did not violate

the counseling order with respect to when she initiated counseling. However, it did find Mother

violated the provision of the counseling order requiring her “to facilitate the children’s

participation in all aspects of the counseling program.” In the court’s view, Mother failing to

schedule a counseling appointment involving the children and Father together, which had been

proposed by the counselor, amounted to contravening the counseling order. Additionally, the

court found Mother’s stated reason, that she believed the counselor had directed her not to

continue counseling until Father complied with his recommendations to seek alcohol and anger

counseling, to be contrary to what Orlando had testified he had told Mother, which was that

visitation was to be suspended until Father sought help. Thus, the trial court found Mother’s

excuse to be incredible and her defiance of the court order to be contumacious.




                                                  6
       The court also found Mother had not complied with the existing visitation schedule by

not exchanging the children with Father since entry of the 2015 counseling order, and she had

done so without good cause. Therefore, the court ordered Father’s child support obligations to

Mother retroactively abated from August 2015 through January 2018, as well as prospectively

until Mother complies with the orders of the court. Father’s request for attorney’s fees was also

granted.

       Finally, the court noted that although Father claimed at the hearing Orlando never

recommended he receive treatment for alcohol and anger issues, his testimony was contradicted

by a correspondence between Orlando and Father where the recommendation was repeated.

Going forward, the court suggested Father seek the help Orlando suggested, if only to “address

those ideas that have been put into the minds of the children as a result of Wife’s actions and

statements.” As of the time of oral argument in the instant appeal, Father had not sought any

alcohol or anger management counseling.

                                             Points Relied On

       Mother makes four claims of error on appeal. Point I claims the trial court erred in

finding Mother in contempt of the counseling order. Mother asserts a number of grounds for this

alleged error, including the trial court’s order was too vague and indefinite to enforce in

contempt. Point II claims the trial court erred in finding her in contempt for violating the

visitation schedule, partially on those same grounds. Points III and IV claim the trial court erred

by awarding Father child support abatement and attorney’s fees, respectively, because the

contempt findings upon which the awards were based were erroneous.




                                                 7
                                  Appealability of Contempt Judgment

       In Mother’s prior appeal, this Court ruled the trial court’s previous contempt judgment

was not appealable, as it was not a final judgment. Wuebbeling, 502 S.W.3d at 680-81. In his

brief, Father presents no arguments regarding the substantive merits of Mother’s first two points

on appeal. Rather, Father argues that, like Mother’s prior appeal with this Court, she has failed

to present an appealable contempt judgment and so we must again dismiss her appeal.

       Father is correct this Court must consider first whether Mother presents a final,

appealable judgment before we may review her claims. Jones v. Jones, 296 S.W.3d 526, 528

(Mo. App. W.D. 2009). After consideration, we conclude she has.

       “Where a contempt order has the purpose of coercing a party to comply with a court

order rather than punishing a party to protect, preserve, and vindicate the power and dignity of

the court, the order is one for civil contempt.” City of Pagedale v. Taylor, 790 S.W.2d 516, 518

(Mo. App. E.D. 1990). Here, the trial court’s judgment explicitly states its purpose is not to

punish Mother but to coerce her into complying with the court’s orders. Therefore, Mother was

found in civil contempt.

       Being found in civil contempt, Mother has two options: (1) purge herself of contempt by

complying with the trial court’s order, which makes the case moot and unappealable, or (2)

appeal the order, but only after the judgment is finalized via enforcement. Bruns v. Bruns, 186
S.W.3d 449, 452 (Mo. App. W.D. 2006). “Civil contempt orders are considered to be final

judgments when they are ‘enforced.’” Edmondson v. Edwards, 280 S.W.3d 752, 759 (Mo. App.

S.D. 2009), quoting In re Marriage of Crow and Gilmore, 103 S.W.3d 778, 780 (Mo. banc 2003).

Until enforcement occurs, the judgment is interlocutory and unappealable. Id. “When

‘enforcement’ occurs depends on the remedy.” In re Marriage of Crow, 103 S.W.3d at 778.



                                                 8
       In order to determine in this case whether the judgment of contempt has been “enforced,”

we must first determine what, if any, remedy or sanction the trial court imposed for Mother’s

contempt. Then, we must determine whether such a remedy has yet been enforced.

       Generally speaking, the two most common remedies for enforcing civil contempt are

imprisonment and per diem fines. Id. at 781 (citation omitted). An order for imprisonment is

“enforced” when there is “actual incarceration pursuant to a warrant [or order] of commitment.”

Id., quoting In re Marriage of Beaver, 954 S.W.2d 717, 721 (Mo. App. S.D. 1997). When the

remedy is a per diem fine, the “enforcement” occurs when the aggrieved party executes on the

fine. In re Marriage of Crow, 103 S.W.3d at 781 (citations omitted).

       However, imprisonment and a per diem fine are not the exclusive sanctions a trial court

may order upon a judgment of contempt. In certain circumstances it is within the authority of the

court to order other sanctions, provided they are calculated to bring about the purpose of

compelling the offending party to comply with the court’s orders or compensate the aggrieved

party. For instance, fines for actual damages suffered by the moving party have been held to be

an appropriate sanction for civil contempt. See Levis v. Markee, 771 S.W.2d 928, 932 (Mo.

App. E.D. 1989) (holding an award of $190 for wasted plane ticket appropriate sanction for

contempt).

       In the instant case, the trial court’s judgment finding Mother in contempt levies three

separate sanctions against her: abatement of child support from August 2015 through January

2018; a prospective abatement of child support until Mother complies with the trial court’s

orders; and an award of attorney’s fees. The issue is whether any of these remedies is

“enforcement” of the civil contempt judgment.




                                                 9
           First, we determine whether the trial court ordered these remedies on the basis of its

finding Mother in civil contempt. A cursory examination of the judgment reveals it did.

Although the trial court derived its authority to order the child support abatement from Section

452.340.7,1 all of the findings and conclusions upon which it ultimately based the award were

premised on Mother’s alleged contempt of the court’s prior orders. The section of the trial

court’s judgment granting the abatement contains no independent findings of fact or conclusions

of law supporting the award; it merely references the court’s earlier findings in the section

holding Mother in contempt. This is unsurprising, because although Father filed two separate

motions, one for contempt and one to abate child support, the allegations in the motions are

almost identical. In short, the factual basis and legal conclusions the trial court relied on to order

the abatement are so bound to the trial court’s judgment of contempt that the former seems

entirely premised on the latter.

           This is even more clear in the trial court’s award of attorney’s fees, which it awards to

Father based on “Mother’s continued contemptuous actions.” Again, although the trial court

derived authority to order attorney’s fees from Section 452.355, its basis for doing so was so

inextricably bound to the judgment of contempt it is clear the award was to punish Mother for

her contempt.

           The question remains whether any of these sanctions have yet been “enforced,” such that

the contempt judgment is final and now appealable.

           We conclude that, at a minimum, the prospective abatement of child support is

sufficiently self-enforcing such that we may now review the substance of Mother’s claims. On

the basis of the judgment of contempt, the trial court awarded Father a prospective abatement of



1
    All statutory references are to RSMo 2016.

                                                    10
child support until such time Mother purges herself of contempt. This remedy functions

similarly to a per diem fine that accumulates until the contemnor purges himself of contempt.

        Further, unlike an order for a per diem fine, there is no need to show Father has executed

on the abatement to show the order is final. As of the date of the order’s entry, Mother is

deprived of those child support payments to which she would otherwise be entitled but for the

contempt judgment. There is no need for Father to take any further action to “enforce” the

prospective abatement – it is self-enforced upon entry of the trial court’s judgment. There is no

need for any further evidence to show enforcement of the trial court’s contempt judgment

beyond the face of the order itself. See Edmonson, 280 S.W.3d at 757-58 (civil contempt

judgment final where its enforcement is not conditional on the performance or nonperformance

of future acts).

        Review of Mother’s contempt judgment is supported by the case of Walters v. Walters,

181 S.W.3d 135 (Mo. App. W.D. 2005). There, as here, the mother was found in civil contempt,

and father was granted an abatement in child support, both retroactive and prospective. Id. at

137-38. In addition, mother was sentenced to two days in jail, without a means of purging her

contempt and securing release before the end of that period. Id. at 141-42. The Western District

noted that a jail sentence of a prescribed period, which did not include a provision for release

upon the contemnor purging herself of contempt, was not an allowable sanction for civil

contempt. Id. at 142-43. However, because mother had already served her sentence before

appealing, the issue was moot and not reviewable. Id. at 143. Regardless, the court still opted to

review the merits of the underlying contempt judgment, which was only enforced by retroactive

and prospective abatement of father’s child support obligation. Id. at 138-40. This precedent




                                                11
supports our review of Mother’s judgment of contempt, which, as in Walters, is enforced by

retroactive and prospective abatement of Father’s child support obligations.

       At oral argument Father was asked how this Court could review Mother’s third and

fourth points without reviewing the substantive basis of the judgment of contempt, considering

how the former is premised on the latter. Father responded by arguing we should not review any

part of Mother’s appeal, and dismiss it entirely. We take this to mean Father concedes the

entirety of Mother’s appeal is inexorably bound with the trial court’s contempt findings, such

that it all stands or falls together. But in Father’s view this means Mother’s entire appeal fails on

procedural grounds, and no part may be reviewed by a court of error. With this we cannot agree.

An order for abatement of child support under Section 452.340 and for attorney’s fees under

Section 452.355 are, in the normal course, appealable final judgments which are within our

jurisdiction to review. See, generally, Wuebbeling, 502 S.W.3d at 684. Adopting Father’s

suggestion would mean Mother is left with final judgments against her which are unreviewable

by this Court. Mother has a statutory right to appeal from a final judgment. Section 512.020.

We will not deny her this right on dubious procedural grounds.

       Because we find the trial court’s judgment of contempt against Mother to be a final

judgment, we go on to review the merits of Mother’s points.

                                        Standard of Review

       “As in any court tried matter, in a civil contempt proceeding this court will affirm the

judgment unless there is no substantial evidence to support the decision, the decision is against

the weight of the evidence, or the decision erroneously declares or applies the law.” Ream-

Nelson v. Nelson, 333 S.W.3d 22, 28 (Mo. App. W.D. 2010) (citation and internal quotation

marks omitted). Further, this Court will not reverse the trial court’s ruling on a civil contempt



                                                 12
motion absent a clear abuse of discretion. Id. “Judicial discretion has been abused when the trial

court’s ruling is clearly against the logic of the circumstance then before the court and is so

arbitrary and unreasonable as to shock the sense of justice and indicate a lack of careful

consideration.” Stuart v. Ford, 292 S.W.3d 508, 513 (Mo. App. S.D. 2009) (citation and internal

quotation marks omitted).

        “We defer to the trial court’s determinations of credibility and view the evidence and

inference that may be drawn therefrom in the light most favorable to the judgment.”

Wuebbeling, 502 S.W.3d at 679, citing Vinson v. Adams, 192 S.W.3d 492, 494 (Mo. App. E.D.

2006). “Where there is conflicting evidence, the trial court, in its discretion, may accept or reject

all, part, or none of the testimony it hears.” Id.

        In reviewing a court-tried case, this Court will affirm the judgment reached if it is

sustainable on any grounds. TracFone Wireless, Inc. v. City of Springfield, 557 S.W.3d 439,

444 (Mo. App. S.D. 2018). “Generally speaking, this means that prejudice will not be found in a

bench-tried case unless an appellant shows that there was no authorized route by which the trial

court could have arrived at its result.” Id. “This Court is primarily concerned with the

correctness of the result, not the route taken by the trial court to reach it; the trial court’s

judgment will be affirmed if it is correct on any ground supported by the record, regardless of

whether the trial court relied on that ground.” Missouri Soybean Ass’n v. Missouri Clean Water

Com’n, 102 S.W.3d 10, 22 (Mo. banc 2003) (citations omitted).

                                                      Point I

        In her first point, Mother claims the trial court erred by finding her in contempt of the

provision of the counseling order requiring her to participate, and facilitate the children’s

participation, in counseling. Amongst the grounds she argues is the trial court misapplied the



                                                     13
law, in that the provision the trial court found her to be in contempt of was too vague and

indefinite to support a contempt finding. On this point we agree.

       In order to establish a claim for civil contempt, the moving party must prove: (1) the

alleged contemnor had an obligation to perform or refrain from some action under a court order,

and (2) the alleged contemnor failed to meet that obligation. Walters, 181 S.W.3d at 138, citing

Love v. Love, 75 S.W.3d 747, 759 (Mo. App. W.D. 2002). If the moving party proves these two

elements, then the burden will shift to the contemnor to prove they did not fail in their obligation

contumaciously. Id.

       “To support a charge of contempt for disobedience of a judgment, decree or order, the

court’s pronouncement may not be expanded by implication in the contempt proceeding and

must be so definite and specific as to leave no reasonable basis for doubt of its meaning.” Carter

County R-1 School Dist. v. Palmer, 627 S.W.2d 664, 665 (Mo. App. S.D. 1982). Before a court

may impose sanctions on a party for disobeying a court order, the order itself must “precisely

advise the individual of what conduct is forbidden.” State ex rel. Girard v. Percich, 557 S.W.2d
25, 37 (Mo. App. St. L. 1977). Given that a possible sanction for disobeying a court order is

imprisonment, clarity in the order itself is essential so the process may “comport with

fundamental principles of fairness....” Id.

       The trial court’s 2015 order directing the parties to obtain counseling contained the

following provision:

       3. Mother and Father are ordered to cooperate with the counselor and facilitate
       the children’s participation in all aspects of the counseling program, including
       but not limited to scheduling and keeping appointments for themselves as
       requested by the counselor, providing information and records, completing any
       questionnaires and assessment instruments, submitting to psychological testing
       and any other reasonable methods that he may employ in this therapy.

(Emphasis added.)

                                                 14
        In our view, this particular directive in the order is too vague to impose a duty on Mother

to schedule an appointment to which the children objected, and which the counselor did not

request, such that Mother should be held in contempt.

        In its judgment, the trial court noted the 2015 counseling order required Mother “to

facilitate the children’s participation in all aspects of the counseling program.” It went on to

hold “counseling was terminated by Mother’s refusal to arrange the proposed meeting with

Father, the children and Mother present.” The trial court also noted Orlando “testified that it was

not his practice to set up further meetings if one of the parties refuses to cooperate in the

process.”

        We begin by noting the trial court did not find Mother in contempt of the directive of the

provision ordering parties to “schedule[e] and keep[] appointments for themselves as requested

by the counselor.” Nor could it have, as Mother was not contravening that directive. First, the

order directs the parties to keep appointments for themselves; it does not mention making or

keeping appointments for the children. Second, there was no appointment made for the children,

nor was there one requested by Orlando. What Orlando testified at the hearing was that he

proposed a possible meeting among the children, Mother, and Father. Mother asked the children

if they would be willing, the children said they were not, and Mother relayed this response to

Orlando. As far as the record shows, that was the end of the discussion. Orlando did not

thereafter invoke his authority under the counseling order to schedule the session despite the

children’s refusal. Rather, as he testified, his practice was to allow patients to schedule their own

appointments. Presumably, the trial court was unaware of this policy when it ordered Mother

and Father to comply with Orlando’s requests to schedule appointments that he would never

make.



                                                 15
       But as stated, the trial court did not find Mother contravened the directive requiring her to

keep appointments requested by Orlando. Rather, it relied on the more general directive

requiring both parties to “facilitate the children’s participation” in counseling. In our view, this

directive is too vague to impose a duty on Mother to schedule a particular appointment to which

the children objected, and which the counselor did not mandate, request, or demand.

       The provision of which Mother was held in contempt contains no language explicitly

ordering Mother take the children against their will to meet with Father during counseling. So in

finding Mother in contempt, the trial court appears to have felt such a duty was implied from the

words “facilitate” and “participation.” However, the trial court is without authority to expand its

prior orders by implication in order to hold Mother in contempt; she may be held in contempt

only of the express directives of a court order, about which there are no reasonable bases to

doubt their meaning. Palmer, 627 S.W.2d at 665. There is a sufficient reasonable basis to doubt

whether “facilitating participation” necessarily encompasses taking the children against their will

to that particular appointment, especially considering Father’s lack of compliance with the

counselor’s recommendations he seek alcohol and anger treatment.

       To be clear, we do not base this decision wholly, or even substantially, on the fact the

children objected to the appointment. When there is a clear mandate from a court a parent must

deliver the children to some place at some time, such as scheduled visitation with the other

parent, the mere fact the children do not want to go is not sufficient reason to disobey the court.

This is especially true where the reluctance of the children has been deliberately cultivated by

that parent. See D.R.P. v. M.P.P., 484 S.W.3d 822, 829 (Mo. App. W.D. 2016). However,

predicate to such an obligation is a clear and unambiguous directive from the court. Again, in

our view, the phrase “facilitat[ing] the children’s participation in all aspects of the counseling



                                                 16
program” is not “so definite and specific” as to give rise to a duty for Mother to have made and

kept that particular appointment, such that she can be held in contempt for not doing so. Palmer,
627 S.W.2d at 665.

       In holding as we do, we remain aware of the unenviable task the trial court has in trying

to resolve the many dysfunctions that have plagued this family for many years. Unfortunately,

counseling did not turn out to be the panacea the trial court had hoped. While it is within the

trial court’s power to order the parents to participate in counseling, it is beyond its power to

dictate the outcome. We believe professional counseling can be an invaluable resource to help

parents resolve disputes and co-parent effectively. However, such a resource is wasted when

both parties refuse to cooperate in the process. Here the record shows neither Mother nor Father

took full advantage of Orlando’s assistance. While we hold Mother was not in contempt of the

counseling order, it is clear from her lack of follow-up she was not an enthusiastic participant in

the counseling process. Similarly, Father never took the steps recommended by Orlando to

repair his relationship with his children. In the trial court’s judgment finding Mother in

contempt, the trial court again implored Father to enroll in anger management classes and seek

help for alcohol abuse. As of the date of oral argument on this appeal, Father admits he has done

neither.

       Because the provision of the counseling order relied on by the trial court to impose a duty

on Mother to schedule an appointment for counseling between the children and Father was too

vague to impose such a duty, the trial court erred by finding Mother in contempt of that

provision.




                                                 17
                                              Point II

       Mother next claims the trial court erred by finding her in contempt for violating the

visitation schedule, in part because the trial court’s orders were vague and indefinite. On this

point we agree as well.

       The law and standard of review are identical to that discussed in Point I. Most relevantly,

in order “[t]o support a charge of contempt for disobedience of a judgment, decree or order, the

court’s pronouncement may not be expanded by implication in the contempt proceeding and

must be so definite and specific as to leave no reasonable basis for doubt of its meaning.”

Palmer, 627 S.W.2d at 665.

       With regard to visitation, the July 2015 counseling order contained a provision stating:

       4. Mother and Father will cooperate with the counselor if necessary to briefly
       deviate from any existing custody and visitation schedule to permit the minor
       children to spend periods of time in the care of each parent as deemed necessary
       by him. This is not to be a change in visitation or custody but is for therapy
       purposes only.

(Emphasis added.)

       After Father met with Orlando in November 2015, Orlando contacted Mother and told

her he recommended visitation with Father be suspended until Father sought treatment for anger

and alcohol issues. As stated, Father never followed Orlando’s recommendations. Regardless,

the trial court still found Mother in contempt of the original visitation schedule for not arranging

exchanges with Father.

       The record here is not sufficiently developed for us to determine how long Orlando’s

recommendation to suspend Father’s visitation was in effect. Orlando recommended the

visitation be suspended until Father sought treatment, but Father never sought treatment, and

Mother did not schedule further counseling appointments. It stands to reason that, since neither



                                                 18
party was interacting with the counselor, at some point the counseling must have “ended,” albeit

with nothing resolved. And because visitation was to be suspended for “therapy purposes only,”

once neither party was participating in the therapy, the recommendation to suspend visitation

must have ended as well, and Mother’s obligation to provide visitation to Father resumed. But

the trial court made no factual findings as to when Mother’s obligation to provide visitation

ended or resumed. Instead, relying on the portion of the provision stating the counseling order

“is not to be a change in visitation or custody,” the trial court held “[t]he judgment entered on

July 24, 2015 did not suspend the [original] custody schedule…,” thus holding Mother in

contempt for failing to provide visitation for the entire time period between entry of the

counseling order in July 2015 and entry of the judgment from which Mother appeals.

       Taken together, the existing visitation schedule and the 2015 counseling order are too

vague and indefinite to support the trial court’s finding. The counseling order directs parties to

both “cooperate with the counselor…to briefly deviate from any existing custody and visitation

schedule” while simultaneously directing them to comply with the original visitation schedule.

On its face, this provision subjects the parties to inconsistent obligations. Clearly the trial court

contemplated the counselor might direct Mother and Father to deviate from the existing

visitation schedule for therapeutic purposes. But when the counselor recommends such a

deviation, the trial court’s order creates a dilemma: either they must ignore the counselor and

adhere to the existing schedule, in violation of the provision’s first directive; or comply with the

counselor and ignore the existing visitation schedule, in violation of the provision’s second

directive. This is precisely what occurred here, as the trial court held Mother responsible for

denying visitation for the entire period between entry of the counseling order and entry of the




                                                  19
judgment in the instant case, including the time during which Orlando recommended visitation

be suspended.

         Notably, however, this dilemma is not triggered until the counselor recommends a

deviation from the existing parenting schedule. The counseling order was entered July 2015.

Orlando did not make his recommendation to suspend Father’s visitation until sometime in

November 2015. Until that time, the original visitation schedule was in effect. Yet Father

credibly testified he had received no visitation during that period. This leaves a three-month

period during which Mother was in contempt of the existing visitation schedule.

         In her brief, Mother argues she is excused from complying with the visitation schedule

for the entire period between entry of the counseling order in July 2015 and entry of the

judgment from which she appeals. She claims this is because the Parenting Plan was ambiguous

as to what would happen should the Family Exchange Center become unavailable as a place to

exchange the children, which it had, due to the past disruptiveness of their exchanges.2 But by

Mother’s own admission, the Parenting Plan contained no such ambiguity. In her brief Mother

admits the Parenting Plan states that, should the Family Exchange Center become unavailable for

a custody exchange, the parties must confer and mutually agree on an alternative. At the

hearing, Father testified he reached out to Mother on a number of occasions about establishing a

new location to exchange the children. Mother testified he had never done so. The trial court

found Father credible on this point, and we defer to that credibility determination. Wuebbeling,
502 S.W.3d at 679. The record shows Mother never conferred with Father to establish a new

exchange location during the period the original visitation schedule was in effect. Therefore, the


2
 We note that, even after this Court requested Mother file the missing exhibits referred to in her brief, Mother has
not made available to this Court the Parenting Plan or visitation schedule of which the trial court found her in
contempt. However, because the record contains sufficient references to its relevant terms, we complete our review
of Mother’s claim.

                                                         20
trial court correctly determined Mother contravened the existing visitation schedule, at least for

some of the period between the entry of the counseling order and the judgment in the instant

case.3

         In summary, on Point II we affirm in part and reverse in part: We affirm the trial court’s

finding Mother in contempt from the entry of the counseling order in July 2015 until Orlando

recommended Father’s visitation be suspended. We also affirm to the extent the trial court found

Mother in contempt for denying visitation for the period after counseling ended until entry of the

judgment of contempt. However, we reverse the trial court’s finding that Mother was in

contempt from the time Orlando recommended Father have no visitation with the children until

such time as it can be said both parties had abandoned counseling and Orlando’s

recommendation was no longer in effect. In our view, taken together, the original visitation

schedule and the 2015 counseling order subjected Mother to inconsistent obligations, and she

should not be held in contempt for complying with one where that necessarily meant violating

the other.

                                                         Point III

         In her third point, Mother argues the trial court erred by abating Father’s child support

obligation from entry of the July 2015 judgment until entry of the judgment finding her in

contempt. Mother largely repeats her same arguments from Point II.

         The trial court ordered Father’s child support obligation to abate pursuant to Section

452.340.7. This section reads, in relevant part:



3
  Mother also claims she proved any noncompliance was not contumacious, and thus she was not in contempt.
However, this section of her brief merely repeats her argument she did not disobey the court’s order because Father
never contacted her to set up a new exchange location. As stated, the trial court found Mother lacked credibility
when she testified, and we defer to the trial court’s credibility determinations. Wuebbeling, 502 S.W.3d at 679.
Because Mother points to no other evidence to show her lack of contumaciousness, we do not further address this
argument.

                                                        21
        A court with jurisdiction may abate, in whole or in part, any past or future
        obligation of support…if it finds that a parent has, without good cause, failed to
        provide visitation or physical and legal or physical or legal custody to the other
        parent pursuant to the terms of a judgment of dissolution, legal separation or
        modifications therefrom.

        As stated above, we find the trial court erred in holding Mother violated the court’s

orders regarding visitation from the time Orlando recommended Father have no visitation until

such time as it can be said neither party was participating in the counseling process. However, a

careful reading of the statute reveals there is no requirement the amount of the child support

abatement be proportional to the period during which the aggrieved party was denied visitation.

Rather, the statute authorizes the trial court to “abate, in whole or in part, any past or future

obligation of support…” upon a finding the parent has withheld visitation without good cause

(emphasis added). The trial court was correct when it found Mother had withheld scheduled

visitation without good cause from the entry of the 2015 counseling order until Orlando

recommended visitation with Father be suspended, and then after counseling had been

abandoned by both parties until entry of the latest judgment of contempt. Under the plain

language of the statute, this finding is sufficient to give the trial court authority to abate any of

Father’s child support obligations, past or future.

        However, it is clear from the face of the judgment the trial court intended to abate child

support only for the period during which Mother was in contempt of the visitation schedule.

Although the record is sufficient to sustain the trial court’s judgment, given the clear intent of the

trial court to punish Mother only for the period during which she wrongfully withheld visitation,

we cannot say the trial court’s error was immaterial. Section 512.160. Therefore, in the interests

of justice, we reverse the trial court’s judgment and remand the cause with instructions for the

trial court to enter a new judgment in accordance with this opinion. Upon remand, the trial court



                                                  22
will still possess broad discretion to dispose of the case. Should the trial court choose to hold

further evidentiary hearings to determine when Orlando’s recommendation to suspend visitation

was in effect, it may do so. Alternatively it may, at its discretion, alter the abatement award upon

consideration of both its previous findings and this Court’s opinion. Or, the trial court may

choose to enter a judgment awarding the same abatement, as it is authorized to do under the

statute.

                                                 Point IV

           In her final point, Mother claims the award of attorney’s fees must be reversed because

the rest of the judgment requires reversal, citing Morgan v. Morgan, 497 S.W.3d 359, 380 (Mo.

App. E.D. 2016). We do not address this particular argument, as we do not reverse the entire

judgment.

           The trial court relied on Section 452.355 in awarding Father attorney’s fees. However,

Section 452.355 is the statute governing the allocation of costs for actions to prosecute

nonpayment of child support. This was not such an action. Thus the trial court invoked, and the

parties have argued about, the incorrect statute.

           The trial court still possessed authority to order attorney’s fees under Section 452.340.7.

This provision states, “The court shall also award, if requested and for good cause shown,

reasonable expenses, attorney’s fees and court costs incurred by the prevailing party.” (Emphasis

added.) Father requested an award of attorney’s fees in his motions; he showed good cause in

that he established the litigation was necessitated by Mother’s continuing contempt of the trial

court’s orders; and he was the prevailing party. Although the trial court invoked the incorrect

statute in awarding attorney’s fees, it reached the correct result, and therefore we affirm.

TracFone Wireless, Inc., 557 S.W.3d at 444.



                                                    23
                                           Conclusion

       We affirm the trial court’s judgment in part and reverse in part. The case is remanded

with instructions for the trial court to enter a new judgment in accordance with this opinion. The

trial may also choose to hold an evidentiary hearing to determine the effective dates of Orlando’s

recommendation that Father’s visitation be suspended.




                                                        SHERRI B. SULLIVAN, P.J.

James M. Dowd, J., and
Robin Ransom, J., concur.




                                                24